Exhibit 10.1

 

This RESTRICTED STOCK AGREEMENT is entered into as of _______________, 20___,
between BED BATH & BEYOND INC. (the “Company”) and _________________ (“you”).

 


1.     RESTRICTED STOCK GRANT.  SUBJECT TO THE RESTRICTIONS, TERMS AND
CONDITIONS OF THE PLAN AND THIS AGREEMENT, THE COMPANY HEREBY AWARDS YOU THE
NUMBER OF SHARES OF COMMON STOCK SPECIFIED IN PARAGRAPH 7 BELOW.  THE SHARES ARE
SUBJECT TO CERTAIN RESTRICTIONS AS SET FORTH IN THE PLAN AND THIS AGREEMENT. 
UNTIL VESTED, THE SHARES ARE REFERRED TO HEREIN AS “RESTRICTED STOCK.”


 


2.     THE PLAN.  THE RESTRICTED STOCK IS ENTIRELY SUBJECT TO THE TERMS OF THE
COMPANY’S 2004 INCENTIVE COMPENSATION PLAN (THE “PLAN”).  A DESCRIPTION OF KEY
TERMS OF THE PLAN IS SET FORTH IN THE PROSPECTUS FOR THE PLAN.  CAPITALIZED
TERMS USED BUT NOT DEFINED IN THIS AGREEMENT HAVE THE MEANINGS SET FORTH IN THE
PLAN.


 


3.     RESTRICTIONS ON TRANSFER.  YOU WILL NOT SELL, TRANSFER, PLEDGE,
HYPOTHECATE, ASSIGN OR OTHERWISE DISPOSE OF (ANY SUCH ACTION, A “TRANSFER”) THE
RESTRICTED STOCK, EXCEPT AS SET FORTH IN THE PLAN OR THIS AGREEMENT.  ANY
ATTEMPTED TRANSFER IN VIOLATION OF THE PLAN OR THIS AGREEMENT WILL BE VOID AND
OF NO EFFECT.


 


4.     FORFEITURE.  UPON YOUR TERMINATION, ALL UNVESTED RESTRICTED STOCK SHALL
IMMEDIATELY BE FORFEITED WITHOUT COMPENSATION.


 


5.     RETENTION OF CERTIFICATES.  PROMPTLY AFTER THE DATE FIRST WRITTEN ABOVE
(THE “GRANT DATE”), THE COMPANY WILL RECOGNIZE YOUR OWNERSHIP OF THE RESTRICTED
STOCK THROUGH UNCERTIFICATED BOOK ENTRY, ANOTHER SIMILAR METHOD, OR ISSUANCE OF
STOCK CERTIFICATES REPRESENTING THE RESTRICTED STOCK.  ANY STOCK CERTIFICATES
WILL BE REGISTERED IN YOUR NAME, BEAR ANY LEGEND THAT THE COMMITTEE DEEMS
APPROPRIATE TO REFLECT ANY RESTRICTIONS ON TRANSFER, AND BE HELD IN CUSTODY BY
THE COMPANY OR ITS DESIGNATED AGENT UNTIL THE RESTRICTED STOCK VESTS.  IF
REQUESTED BY THE COMPANY, YOU WILL DELIVER TO THE COMPANY A DULY SIGNED STOCK
POWER, ENDORSED IN BLANK, RELATING TO THE RESTRICTED STOCK.  IF YOU RECEIVE A
DIVIDEND (WHETHER IN CASH OR STOCK) ON THE RESTRICTED STOCK, THE RESTRICTED
STOCK SHARES ARE SPLIT, OR YOU RECEIVE OTHER SHARES, SECURITIES, MONIES,
WARRANTS, RIGHTS, OPTIONS OR PROPERTY REPRESENTING A DIVIDEND OR DISTRIBUTION IN
RESPECT OF THE RESTRICTED STOCK, YOU WILL IMMEDIATELY DEPOSIT WITH THE COMPANY,
OR THE COMPANY WILL RETAIN, ANY SUCH RIGHTS OR PROPERTY (INCLUDING CASH OR ANY
CERTIFICATES REPRESENTING SHARES DULY ENDORSED IN BLANK OR ACCOMPANIED BY STOCK
POWERS DULY ENDORSED IN BLANK), WHICH SHALL BE SUBJECT TO THE SAME RESTRICTIONS
AS THE RESTRICTED STOCK AND BE ENCOMPASSED WITHIN THE TERM “RESTRICTED STOCK” AS
USED HEREIN.


 


6.     RIGHTS WITH REGARD TO RESTRICTED STOCK.  ON AND AFTER THE GRANT DATE, YOU
WILL HAVE THE RIGHT TO VOTE THE RESTRICTED STOCK AND TO EXERCISE ALL OTHER
RIGHTS, POWERS AND PRIVILEGES OF A HOLDER OF COMMON STOCK WITH RESPECT TO THE
RESTRICTED STOCK SET FORTH IN THE PLAN, EXCEPT:  (I) YOU WILL NOT BE ENTITLED TO
DELIVERY OF ANY UNVESTED RESTRICTED STOCK, AND THE COMPANY (OR ITS DESIGNATED
AGENT) WILL RETAIN CUSTODY OF ANY SUCH SHARES; (II) NO PART OF THE RESTRICTED
STOCK WILL BEAR INTEREST OR BE SEGREGATED IN SEPARATE ACCOUNTS; AND (III) YOU
MAY NOT TRANSFER ANY UNVESTED RESTRICTED STOCK.


 


7.     GRANT SIZE; VESTING SCHEDULE.  RESTRICTED STOCK COVERED BY THIS AWARD:
_______________ SHARES (REPRESENTING $___________, VALUED AT THE GRANT DATE).

 

1

--------------------------------------------------------------------------------


 

The Restricted Stock will become vested and cease to be Restricted Stock (but
will remain subject to the terms of the Plan) as follows unless you experience a
Termination before the applicable Vesting Date:

 

Vesting Date

 

Percent
Vested

 

Later of (x) [3rd] anniversary of Grant Date and (y) if such anniversary falls
within a scheduled blackout period to which you are subject (“SBP”), the date of
expiration of the SBP (“DESBP”)

 

[20%

 

Later of (x) [4th] anniversary of Grant Date and (y) DESBP

 

20%

 

Later of (x) [5th] anniversary of Grant Date and (y) DESBP

 

20%

 

Later of (x) [6th] anniversary of Grant Date and (y) DESBP

 

20%

 

Later of (x) [7th] anniversary of Grant Date and (y) DESBP

 

20%]

 

 

Fractional shares shall not vest but shall instead be accumulated for vesting as
whole shares in accordance with Company policy, with full vesting scheduled to
occur no later than the final Vesting Date.  All unscheduled blackout periods
(each, a “UBP”) and SBPs are determined by the Company.  If a Vesting Date
occurs during a UBP to which you are subject, (i) you will vest in the
applicable shares on the applicable Vesting Date, with the number of shares to
which you become entitled on such vesting subject to reduction by the Company,
at its option, to cover the applicable minimum statutorily required withholding
obligation, but (ii) you will be unable to sell your shares (net of any shares
withheld at the Company’s option to pay minimum required taxes) until the later
of (x) the expiration of the UBP, or (y) in the event the expiration of the UBP
falls within a SBP, the immediately following DESBP.

 

All vesting will occur only on the appropriate Vesting Dates, with no
proportionate or partial vesting in the period prior to any such date.  Except
as otherwise provided in the preceding paragraph, when any Restricted Stock
becomes vested, the Company (unless it determines a delay is required under
applicable law or rules) will promptly issue and deliver to you a stock
certificate registered in your name or will promptly recognize ownership of your
shares through uncertificated book entry or another similar method, subject to
applicable federal, state and local tax withholding in a manner acceptable to
the Committee.  You will be permitted to transfer shares of Restricted Stock
following the expiration of the Restriction Period, but only to the extent
permitted by applicable law.

 


8.     NOTICE.  ANY NOTICE OR COMMUNICATION TO THE COMPANY CONCERNING THE
RESTRICTED STOCK MUST BE IN WRITING AND DELIVERED IN PERSON, OR BY U.S. MAIL, TO
THE FOLLOWING ADDRESS (OR ANOTHER ADDRESS SPECIFIED BY THE COMPANY): BED BATH &
BEYOND INC., FINANCE DEPARTMENT – STOCK ADMINISTRATION, 650 LIBERTY AVENUE,
UNION, NEW JERSEY  07083.  IN ACCORDANCE WITH THE PLAN, YOU MUST DELIVER AN
EXECUTED COPY OF THIS AGREEMENT TO THE COMPANY.


 

BED BATH & BEYOND INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

An Authorized Officer

 

Restricted Stock Recipient (You)

 

2

--------------------------------------------------------------------------------